DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 3/23/2021 in which claim 1 was amended.
Claims 1-10 and 12-21 remain pending and are presented for examination.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a semiconductor device where a lowermost one of the plurality of first channel members is spaced apart from the top surface of the substrate by the distance, and including all limitations.
The closest prior art, Xie et al (US 10332803), discloses a semiconductor device (Fig. 20; col. 14, lines 47-67 and col. 15, lines 1-10), comprising: a substrate (Fig. 20; col. 6, lines 4-14; 110); an n-type transistor (2020) comprising a plurality of first channel members (1320) stacked along a first direction (vertical direction) vertical to a top surface of the substrate (Fig. 20; col. 12, lines 14-20 and lines 60-67 and col. 14, lines 65-67); and a p-type transistor (2030) comprising a plurality of second channel members (1350) stacked along a second direction (horizontal direction) parallel to the top surface of the substrate (Fig. 20; col. 13, lines 18-25 and col. 14, lines 65-67), wherein the plurality of first channel members are equally spaced from an adjacent one of the plurality of first channel members by a distance (Fig. 20; col. 13, lines 18-25 and col. 14, lines 65-67; spaced by 1610). Xie fails to expressly disclose where a lowermost one of the plurality of first channel members is spaced apart from the top surface of the substrate by the distance.
As to claim 10: see paragraph 9 of the Office action mailed 1/29/2021.
As to claim 17: see paragraph 9 of the Office action mailed 1/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813